               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF NEW YORK


MARIAH J.,

                           Plaintiff,
             v.                                       Civil Action No.
                                                      6:18-CV-0908 (DEP)

ANDREW SAUL, Commissioner
of Social Security, 1

                           Defendant.


APPEARANCES:                                   OF COUNSEL:

FOR PLAINTIFF

BINDER BINDER LAW FIRM                         CHARLES E. BINDER, ESQ.
485 Madison Avenue                             DANIEL S. JONES, ESQ.
Suite 501
New York, NY 10022

FOR DEFENDANT

HON. GRANT C. JAQUITH                          JUNE L. BYUN, ESQ.
United States Attorney for the                 Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198
1
       Plaintiff=s complaint named Nancy A. Berryhill, as the Acting Commissioner of
Social Security, as the defendant. On June 4, 2019, Andrew Saul took office as Social
Security Commissioner. He has therefore been substituted as the named defendant in
this matter pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure, and no
further action is required in order to effectuate this change. See 42 U.S.C. ' 405(g).
DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                      ORDER

      Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner, pursuant to 42 U.S.C. '' 405(g) and 1383(c)(3), are cross-

motions for judgment on the pleadings. 2 Oral argument was conducted in

connection with those motions on August 22, 2019, during a telephone

conference held on the record. At the close of argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I

found that the Commissioner=s determination did not result from the

application of proper legal principles and is not supported by substantial

evidence, providing further detail regarding my reasoning and addressing

the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby


2       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
      ORDERED, as follows:

      1)    Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)    The Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      August 28, 2019
            Syracuse, NY




                                       3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
MARIAH J.,
                                   Plaintiff,

-v-                                6:18-CV-908

NANCY A. BERRYHILL, ACTING COMMISSIONER
OF SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                 TRANSCRIPT OF PROCEEDINGS
           BEFORE THE HONORABLE DAVID E. PEEBLES
                      August 22, 2019
       100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      LAW OFFICE OF CHARLES E. BINDER & HARRY J. BINDER
      485 Madison Avenue
      Suite 501
      New York, New York 10022
      BY: DANIEL S. JONES, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      26 Federal Plaza
      Room 3904
      New York, New York 10278
      BY: JUNE L. BYUN, ESQ.




           Hannah F. Cavanaugh, RPR, CSR, NYACR
          Official United States Court Reporter
                  100 South Clinton Street
               Syracuse, New York 13261-7367
                       (315) 234-8545
                       MARIAH J. v. NANCY A. BERRYHILL                    2


 1               (In chambers.    Counsel present by telephone.    Time

 2   noted:   2:29 p.m.)

 3               THE COURT:    I have before me a request for judicial

 4   review of an adverse determination by the Commissioner of Social

 5   Security pursuant to 42, United States Code, Section 405(g) and

 6   1383(c)(3).

 7               The background is as follows:    Plaintiff was born in

 8   March of 1977.   She is currently 42 years old, was 37 years old

 9   at the time of her alleged disability onset date of January 2,

10   2015.    Plaintiff is 5'4" in height and weighs anywhere between

11   195 and 197 pounds.      She has been characterized as obese.

12               Plaintiff has a local high school diploma.    When she

13   attended high school, she was classified as learning disabled.

14   She has attended one semester of college at Mohawk Valley

15   Community College.    Plaintiff lives in a house with a son who's

16   12 years old and has special needs.     Plaintiff drives and has a

17   license.

18               In terms of work, plaintiff has worked as a

19   substitute teacher in various settings over the span of 1999 to

20   2010.    In addition, she was a retail cashier and stock person

21   part-time from 2002 to 2003.     She was a full-time childcare

22   worker from 2000 to 2001.     She was in a customer service

23   position at an insurance agency between 2003 and 2005.       The

24   evidence is equivocal as to whether she stopped for medical

25   reasons or whether she was fired.     She also served as a customer


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                      MARIAH J. v. NANCY A. BERRYHILL                    3


 1   service relation person in a bank in 2010 for six months.     She

 2   resigned from that position due to anxiety.

 3              Plaintiff suffers from both physical and mental

 4   impairments.   Physically, she suffers from fibromyalgia, neck

 5   pain, back pain, migraines, asthma, bilateral hip pain,

 6   bilateral knee pain, and right ankle pain.    She has testified

 7   that, and has told care providers that, her pain is often as

 8   high as eight to ten on a scale of one to ten.     She has been

 9   observed on occasions as having an antalgic gait.     She underwent

10   left knee surgery by Dr. Sullivan in June of 2016.

11              The testimony of the plaintiff suggests that she

12   suffers from migraine headaches approximately 12 times out of

13   30 days, that's at page 54.   She told Dr. Miller that she has

14   migraines one time per month and every one to five days, that's

15   at 345.   The plaintiff has treated at Slocum Dickson Medical

16   Group where she has seen a physiatrist, Dr. Michael McNulty, and

17   a primary doctor, Dr. Mohsin Syed.   She has also seen

18   Physician's Assistant Jessica Kast from March of 2015 and

19   Dr. Michael Miller at Bassett Hospital, as well as Dr. John

20   Sullivan, an orthopedic specialist at Slocum, and Dr. Allan

21   Smiley, a rheumatologist.   Mentally, plaintiff suffers from --

22   oh, she also underwent left knee surgery by Dr. Sullivan, but I

23   guess I mentioned that.

24              Plaintiff suffers from ADHD, anxiety, and depression.

25   She has not, however, received any specialized treatment, but


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                      MARIAH J. v. NANCY A. BERRYHILL                  4


 1   stated that she was going to go to a neighborhood center for an

 2   evaluation.   She was evaluated, apparently by Dr. David Stang,

 3   on September 30, 2017, who observed that she suffers from major

 4   depressive disorder, social anxiety disorder, generalized

 5   anxiety disorder, PTSD, and ADHD.

 6             In terms of medications, plaintiff has been

 7   prescribed over time various medications including Gabapentin,

 8   Propanolol, Duloxetine -- which is, I think, Cymbalta --

 9   Furosemide, Clonazepam or Klonopin, Lisinopril, Hydralazine,

10   Lexapro, Ventolin, Depakote, Topamax, and has had injections of

11   Botox, Toradol, and Baclofen.

12             In terms of daily living activities, plaintiff, when

13   she can, testified that she cooks, cleans, does laundry, shops

14   two to three times a month.    She can do childcare, shower,

15   dress, and watch television.

16             Procedurally, plaintiff applied for Supplemental

17   Security Income, or SSI, benefits on January 2, 2015, alleging

18   an onset date of January 2, 2015, the date of the application.

19   She claimed disability based on ADHD, fibromyalgia, hip

20   problems, anxiety, and depression.   I note that there was an

21   earlier, apparently, Title II application filed in

22   February 2012.   That was denied after a hearing by an ALJ on

23   March 1, 2013.

24             In connection with the current application, plaintiff

25   testified at a hearing, along with a vocational expert, held on


                   HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                       Official U.S. Court Reporter
                      MARIAH J. v. NANCY A. BERRYHILL                   5


 1   February 22, 2017, by Administrative Law Judge Kenneth Theurer.

 2   The ALJ issued a decision on April 12, 2017, finding that

 3   plaintiff was not disabled at the relevant times and therefore

 4   ineligible for the benefits sought.   On November 17, 2017, the

 5   Social Security Administration Appeals Council denied

 6   plaintiff's request for a review.

 7               In his decision, the ALJ applied the familiar

 8   five-step sequential test for determining disability.    At step

 9   one, he concluded plaintiff had not engaged in substantial

10   gainful activity since the date of her application.

11               At step two, he concluded that plaintiff suffers from

12   severe impairments that impose a significant limitation on her

13   ability to perform basic work functions, including fibromyalgia,

14   lumbosacral spondylosis, migraine headaches, anxiety disorder,

15   depressive disorder, and Attention-Deficit/Hyperactivity

16   Disorder.

17               He concluded, however, at step three that those did

18   not meet or medically equal any of the listed presumptively

19   disabling conditions set forth in the Commissioner's

20   regulations, specifically considering listings 1.04, the 14.00

21   series, 12.04, 12.06, and 12.11.

22               He then found that plaintiff retains the residual

23   functional capacity, or RFC, to occasionally lift ten pounds,

24   sit for approximately six hours, and stand or walk for

25   approximately two hours in an eight-hour day with normal breaks.


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                      MARIAH J. v. NANCY A. BERRYHILL                  6


 1   He went on to provide that she can occasionally climb ramps or

 2   stairs, but never ladders, ropes, or scaffolds.    She can also

 3   occasionally balance, stoop, kneel, crouch, and crawl.    The

 4   claimant should avoid smoke, dust, and other known respiratory

 5   irritants and she is limited to simple routine and repetitive

 6   tasks in a work environment free of fast paced production

 7   requirements, and that involves only simple work-related

 8   decisions with few, if any, workplace changes.     The claimant

 9   must also be able to alternate from a seated to a standing

10   position or vice versa two times per hour for five minutes while

11   remaining on task.   Applying that RFC, the ALJ concluded that

12   plaintiff is incapable of performing her past relevant work as

13   an insurance customer service relations representative.

14             At step five, after noting that if plaintiff could

15   perform a full range of sedentary work, the Medical-Vocational

16   Guidelines, and specifically Grid Rule 201.28, would direct a

17   finding of no disability.   He concluded, with the benefit of a

18   vocational expert's testimony, that notwithstanding plaintiff's

19   other limitations, exertional and nonexertional, she can perform

20   as a ticket taker, a document preparer, and an order clerk (food

21   and beverage).

22             The ALJ did note that the sit/stand option was not

23   addressed in the Dictionary of Occupational Titles, but that the

24   vocational expert applied professional experience to conclude

25   that that would not preclude the plaintiff from performing in


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
                        MARIAH J. v. NANCY A. BERRYHILL                  7


 1   those positions.

 2              As you know, the Court's standard of review is

 3   extremely deferential.    I must determine whether correct legal

 4   principles were applied and the determination is supported by

 5   substantial evidence, which is defined as sufficient evidence

 6   for a reasonable person to conclude that a fact is established.

 7              Going first to the argument of sitting, there are

 8   several opinions that specifically addressed sitting.   Dr.

 9   McNulty, on August 7, 2014, at page 20, limited plaintiff to

10   four hours in an eight-hour workday.    Dr. McNulty subsequently,

11   in December of 2014, also confirmed the four-hour limitation at

12   355.   Physician's Assistant Kast, on February 11, 2016, also

13   opined that plaintiff can only sit for four hours in an

14   eight-hour workday, that's at 494.    Dr. Jenouri, in his

15   February 24, 2017, opinion, limited plaintiff to four hours,

16   that's at 713 and 715.    However, Dr. Jenouri, on March 8, 2016,

17   limited plaintiff to six hours of sitting in an eight-hour

18   workday, that's page 504.    Dr. Sullivan concluded that plaintiff

19   could sit for eight hours in an eight-hour workday, that's on

20   February 29, 2016, and that's at 595.

21              In my view, it was for the Administrative Law Judge

22   to choose between these conflicting opinions.    The

23   Administrative Law Judge at page 30 explained his reasoning for

24   settling on six hours and so I do not find error in connection

25   with that argument.


                   HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                       Official U.S. Court Reporter
                        MARIAH J. v. NANCY A. BERRYHILL                 8


 1                In terms of what I used to call credibility, the

 2   evaluation of plaintiff's symptomology under SSR 16-3p, I do not

 3   agree that the Administrative Law Judge simply used boilerplate

 4   language without sufficiently outlining his reasoning.    It is

 5   true that at the bottom of page 29 and the top of page 30 he

 6   uses language that is clearly boilerplate language that we see

 7   in most opinions, but he, both before his RFC assessment when he

 8   was discussing the listings, and also on pages 30 and 31, he

 9   analyzes the available evidence and I am able to glean his

10   rationale even though he did not specifically address each and

11   every one of the regulatory factors that are specified in the

12   ruling.

13                I will say in that regard, I'm not sure I agree,

14   respectfully, with my colleague Magistrate Judge Jeffrey Cole in

15   Minger v. Berryhill, 307 F. Supp. 3d 865, a case cited by the

16   plaintiff.    He found fault in the fact that the analysis of

17   symptomology came after the residual functional capacity

18   finding.   In my view, as long as it's explained, obviously the

19   ALJ's thinking is memorialized, whether it came before or after

20   the RFC finding.    It clearly went into the calculus that lead to

21   the RFC determination, so I don't find error in that regard.

22                I am troubled, however, with regard to the absentee

23   issue.    Obviously, the vocational expert testified that more

24   than one absence per month would make plaintiff unemployable,

25   and I'm summarizing and simplifying.    In my view, that goes


                     HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                         Official U.S. Court Reporter
                      MARIAH J. v. NANCY A. BERRYHILL                   9


 1   directly to the heart of a disability determination.   So the

 2   question is:   Did plaintiff establish, as it was her burden,

 3   that she was likely to be absent more than one time per month.

 4   There are several opinions that speak to it.

 5              Dr. David Stang, on October 2, 2017, at page 11,

 6   opined that plaintiff would be absent more than three times per

 7   month.   Dr. Michael McNulty, on August 7, 2017, that's at page

 8   20, opined that plaintiff would be absent two to three times per

 9   month.   Dr. McNulty also, on December 27, 2014, again indicated

10   plaintiff would be likely absent two to three times per month,

11   that's at 357.   Dr. Michael Miller opined that plaintiff would

12   be absent more than three times per month, that's December 11,

13   2014, and that's at 349.   Physician's Assistant Jessica Kast

14   stated on February 11, 2016, plaintiff would be absent more than

15   three times per month, that's at page 496.    Dr. John Sullivan

16   opined on February 29, 2016, that plaintiff would be absent two

17   to three times per month, that's at page 598.   Dr. Jenouri, in

18   his two reports, did not opine on the issue.

19              There is no contrary medical opinion specifically

20   addressing this issue.   As I indicated before, at page 61, the

21   vocational expert testified that a person who's absent more than

22   one time per month would not be employable.    The ALJ merely says

23   that these opinions are speculative and essentially is

24   substituting his medical judgment for the judgment of these

25   various treatment providers and, in my view, that is improper.


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                                                                        10


 1             And I think very -- I read very carefully a case

 2   cited by the Commissioner, and that is 606 F. App'x 621, it's a

 3   Second Circuit case from 2015.    I think that that's

 4   distinguishable.   That was the source that -- the source opinion

 5   that was rejected there was from a consultive source who opined

 6   that the plaintiff could not maintain a regular schedule.    In

 7   this case, we have multiple treating sources that have rendered

 8   that type of opinion and those opinions are uncontradicted by

 9   any medical opinions in the record.

10             So I don't find persuasive proof of disability.      I

11   think the matter should be looked at and an explanation should

12   be given -- a better explanation should be given as to why the

13   various opinions on absenteeism were rejected.   And in that

14   regard, the agency may see fit to pose interrogatories, to

15   recontact treating sources, or to ask a consultive examiner an

16   opinion concerning that issue.

17             So I'll grant judgment on the pleadings to plaintiff

18   without a directed finding of disability and remand the matter

19   for further proceedings.

20             Thank you both for excellent arguments and I hope you

21   have a good day.

22             MR. JONES:   Thank you, your Honor.

23             MS. BYUN:    Thank you, your Honor.

24             (Time noted:     2:47 p.m.)

25


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
                                                                      11


 1

 2                   CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                I, HANNAH F. CAVANAUGH, RPR, CSR, NYACR, Official

 6   U.S. Court Reporter, in and for the United States District Court

 7   for the Northern District of New York, DO HEREBY CERTIFY that

 8   pursuant to Section 753, Title 28, United States Code, that the

 9   foregoing is a true and correct transcript of the

10   stenographically reported proceedings held in the above-entitled

11   matter and that the transcript page format is in conformance

12   with the regulations of the Judicial Conference of the United

13   States.

14

15                       Dated this 28th day of August, 2019.

16

17                            X___________________________________

18                            HANNAH F. CAVANAUGH, RPR, CSR, NYACR

19                            Official U.S. Court Reporter

20

21

22

23

24

25


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
